Exhibit Confidential Materials omitted and filed separately with the Securities and Exchange Commission.Asterisks denote omissions. SERVICES AGREEMENT between Bottomline Technologies (de), Inc. and Bank of America, N.A. TABLE OF CONTENTS ARTICLE 1 PAYMODE SERVICES 1.1 General 1.2 Level of Services 1.3 Use of PayMode System 1.4 Customer Files 1.5 Bank Services 1.6 Cooperation 1.7 Status Meetings 1.8 Non-exclusive Provider ARTICLE 2 ENHANCEMENTS 2.1 Enhancements to PayMode System 2.2 Product Roadmap. 2.3 Specific Features and Functionality. 2.4 Changes to the Product Roadmap, Etc 2.5 Bank Cooperation 2.6 [**] 2.7 Annual Enhancement Value 2.8 Delivery of General Enhancements 2.9 Acceptance of Enhancements. ARTICLE 3 CUSTOMIZATIONS 3.1 Development of Customizations by Tech 3.2 Changes ARTICLE 4 MAINTENANCE AND SUPPORT SERVICES 4.1 General 4.2 Maintenance 4.3 Support and Customer Service 4.4 [**] Project ARTICLE 5 TRAINING ARTICLE 6 FEES, INVOICING AND PAYMENTS 6.1 Invoicing 6.2 Invoice Requirements 6.3 Payment Terms 6.4 Amounts Not Invoiced 6.5 Taxes. 6.6 Records ARTICLE 7 SALES AND MARKETING 7.1 Responsibilities 7.2 PayMode Marks i ARTICLE 8 INTELLECTUAL PROPERTY 8.1 Ownership. 8.2 Licenses. 8.3 Bank Information and Tech Information. 8.4 No Implied Licenses 8.5 Representation and Warranty ARTICLE 9 SOURCE CODE 9.1 Escrow of Upgraded Application Software 9.2 Original Application Software 9.3 Updates and Verification 9.4 Escrow Costs 9.5 Escrow Release Conditions 9.6 Escrow Licenses. ARTICLE 10 CONFIDENTIALITY 10.1 Information Exchanges 10.2 Confidential Information 10.3 Exclusions 10.4 Restrictions on Disclosure 10.5 Custody of Confidential Information 10.6 Return and Destruction of Confidential Information 10.7 Disclosure Required by Law 10.8 Ownership & Publicity 10.9 User Documentation ARTICLE 11 PAYMODE DATA SECURITY 11.1 Information Security 11.2 Business Associate Addendum 11.3 PayMode Security Program. 11.4 Modifications Requested by Bank 11.5 Additional Participation with Bank 11.6 Subcontractors 11.7 Bank Network 11.8 Injunctive Relief ARTICLE 12 REPRESENTATIONS AND WARRANTIES 12.1 Mutual Representation and Warranties 12.2 Viruses Warranty 12.3 Open Source 12.4 Service Quality 12.5 Software and Service Level Warranty 12.6 Intellectual Property Warranty 12.7 BAA Compliance 12.8 Privacy and Security Warranty 12.9 Customer Service Agreement Warranty ii ARTICLE 13 INDEMNIFICATION 13.1 General 13.2 Tech IP Indemnity 13.3 Additional Remedy 13.4 Exclusions 13.5 Indemnification Procedure 13.6 Cooperation in Litigation ARTICLE 14 LIMITATIONS OF LIABILITY; DISCLAIMER 14.1 Consequential Damages 14.2 General Limits 14.3 Exceptions 14.4 DISCLAIMER OF WARRANTIES ARTICLE 15 TERM AND TERMINATION 15.1 Term 15.2 Termination Events 15.3 Termination for Convenience 15.4 Effect of Termination or Expiration 15.5 Termination Fee. 15.6 Transition Services ARTICLE 16 TECH PERSONNEL 16.1 Bank Benefit Plans 16.2 Replacement of Tech Resources 16.3 Subcontractors 16.4 Conduct 16.5 Hiring and Background Checks 16.6 Notification ARTICLE 17 INSURANCE 17.1 General 17.2 Insurance Certificates ARTICLE 18 ARBITRATION 18.1 Binding Arbitration 18.2 Procedure 18.3 Decisions 18.4 Other Remedies ARTICLE 19 AUDIT 19.1 Maintenance of Records 19.2 [**] 19.3 Bank Confidential Audits 19.4 Regulators 19.5 Other Audits iii ARTICLE 20 NON-DISCRIMINATION AND DIVERSITY 20.1 Equal Opportunity Employers 20.2 General 20.3 Representation by Tech ARTICLE 21 ENVIRONMENTAL INITIATIVE ARTICLE 22 DEFINITIONS; INTERPRETATION ARTICLE 23 GENERAL 23.1 Compliance with Laws 23.2 OCC Compliance 23.3 Financial Responsibility 23.4 Business Continuity and Disaster Recovery 23.5 Force Majeure 23.6 Affiliates and Restriction on other Third Party Beneficiaries 23.7 Entire Agreement 23.8 Succession and Assignment 23.9 Counterparts and Facsimile Signature 23.10 Headings 23.11 Notices 23.12 Governing Law 23.13 Consents and Approvals 23.14 Amendments and Waivers. 23.15 Construction 23.16 Severability 23.17 Relationship of the Parties 23.18 Remedies SCHEDULE A - PayMode Services/Deliverables SCHEDULE B - PayMode Service Levels/Support Services SCHEDULE C - Annual Enhancement Value SCHEDULE D - Service Fees SCHEDULE E - Bank and Tech Sales and Marketing Responsibilities SCHEDULE F - Model Escrow Agreement SCHEDULE G - PayMode Security Requirements SCHEDULE H - Business Associate Agreement SCHEDULE I - Agreements Subject to Consent Requirement SCHEDULE J - Background Checks SCHEDULE K - Business Continuity Requirements iv SERVICES AGREEMENT This
